DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1 and 31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 7, 9-14, 17, 19-21, 23, 24, 29, and 31  are rejected under 35 U.S.C. 103 as being unpatentable over Truong et al. (US 2011/0122488), hereinafter “Truong”, and further in view of Li et al. (US 2012/0092770), hereinafter “Li”.
Regarding claim 1, Truong teaches a light sheet imaging system (abstract, Fig. 6) comprising:
an illumination arrangement (as shown in Fig. 6) for generating a light sheet for three-photon excitation of a fluorescent sample (paragraphs [0009], [0012], [0019], [0056], [0083]); and
a fluorescence collection arrangement (as shown in Fig. 6) for collecting fluorescence generated in the sample as a result of three-photon excitation by the light sheet (paragraph [0087], [0117])
wherein the light sheet is a non-diffractive, propagation-invariant light sheet (paragraph [0075], Bessel beams are non-diffractive and do not spread or diffract during propagation).
Truong is silent regarding wherein the light sheet is formed from and/or comprises an Airy beam and/or a parabolic beam (Truong  teaches a Bessel beam, paragraph [0075]).
However, Li teaches a method of generating a light beam (abstract) including wherein the light sheet is formed from and/or comprises an Airy beam and/or a parabolic beam (paragraphs [0038]-[0039] teaches the substitution of Bessel and Airy beams).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Truong with the teaching of Li by including wherein the light sheet is formed from and/or comprises an Airy beam and/or a parabolic beam as both beams have the property of substantially little to no diffraction as the beam propagates, paragraph [0039].
Regarding claim 6, Truong discloses wherein the illumination arrangement comprises a light sheet generating element for use in converting an optical beam into the light sheet (paragraph [0075]).
Regarding claim 7, Truong discloses wherein the light sheet generating element comprises at least one of a cylindrical lens, a cylindrical reflector and a cylindrical mirror or wherein the light sheet generating element comprises a scanner (paragraph [0075]).
Regarding claim 9, Truong teaches wherein the illumination arrangement comprises an optical source (Fig. 6, laser), wherein the illumination arrangement comprises an optical component which is configured to convert an optical beam generated by the optical source into the non-diffractive, propagation-invariant light sheet (paragraph [0075], Bessel beams are non-diffractive and do not spread or diffract during propagation) but is silent regarding the beam into a non-diffractive, propagation-invariant optical beam, and wherein the light sheet generating element is configured to convert the non-diffractive, propagation-invariant optical beam.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the beam into a non-diffractive, propagation-invariant optical beam, and wherein the light sheet generating element is configured to convert the non-diffractive, propagation-invariant optical beam as it has been held that when the position of an element does not modify the operation of the device, ordinary skill is involved.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  In this case, one would be motivated to switch the order of the beam and sheet as a matter of design choice to achieve the same final sheet of light.
Regarding claim 10, Truong teaches wherein the illumination arrangement comprises an optical source (Fig. 6, laser), wherein the illumination arrangement comprises an optical component, wherein the light sheet generating element is configured to convert an optical beam generated by the optical source into the non-diffractive, propagation-invariant light sheet (paragraph [0075], Bessel beams are non-diffractive and do not spread or diffract during propagation) but is silent regarding the beam into an intermediate light sheet, and wherein the optical component is configured to convert the intermediate light sheet.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the beam into an intermediate light sheet, and wherein the optical component is configured to convert the intermediate light sheet as it has been held that when the position of an element does not modify the operation of the device, ordinary skill is involved.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  In this case, one would be motivated to switch the order of the beam and sheet as a matter of design choice to achieve the same final sheet of light.
Regarding claim 11, Truong teaches wherein the optical component comprises a fixed, static and/or passive optical component (paragraph [0075]).
Regarding claim 12, Truong teaches wherein the optical component comprises at least one of an axicon, a phase mask and a cylindrical lens which is tilted relative to a direction of propagation (paragraph [0075]).
Regarding claim 13, Truong teaches wherein the optical component is dynamic and/or re-configurable (paragraph [0075]).
Regarding claim 14, Truong teaches wherein the optical component comprises a diffractive optical component (paragraph [0075]).
Regarding claim 17, Truong discloses wherein the light sheet comprises at least one of: one or more wavelengths in the range 700 nm to 1800 nm; one or more wavelengths between 1030 nm and 1050 nm; one or more wavelengths between 1540 nm and 1560 nm; or one or more wavelengths between 1665 nm and 1685 nm (paragraph [0116]).
Regarding claim 19, Truong discloses wherein the light sheet is configured for three-photon excitation of exogenous fluorophores and/or the light sheet is configured for three-photon excitation of endogenous fluorophores (paragraph [0119]).
Regarding claim 20, Truong discloses wherein the illumination arrangement comprises an optical source, and wherein the optical source is coherent (paragraph [0083]).
Regarding claim 21, Truong discloses wherein the illumination arrangement comprises an optical source, and wherein the optical source comprises a laser and/or an optical parametric oscillator (OPO) (paragraph [0083]).
Regarding claim 23, Truong discloses wherein the illumination arrangement comprises an optical source, and wherein the optical source is configured to generate a stream of optical pulses (paragraph [0011]).
Regarding claim 24, Truong discloses wherein at least one of: the stream of optical pulses has an average power of at least 1 mW, at least 5 mW, at least 10 mW, at least 50 mW or at least 100 mW (paragraph [0053]); each optical pulse has a duration of 1 ps or less, 500 fs or less, or 100 fs or less (paragraph [0060]); or each optical pulse has an energy of at least 10 nJ, at least 50 nJ, at least 100 nJ or at least 500 nJ.
Regarding claim 29, Truong discloses wherein the light sheet imaging system comprises, or forms part of, a light sheet microscope (paragraph [0003]).
Regarding claim 31, Truong discloses a method of light sheet imaging comprising:
using a light sheet for three-photon excitation of a fluorescent sample (paragraphs [0009], [0012], [0019], [0056], [0083]); and
collecting fluorescence generated in the sample as a result of three-photon excitation of the sample by the light sheet (paragraph [0087], [0117])
wherein the light sheet is a non-diffractive, propagation-invariant light sheet (paragraph [0075], Bessel beams are non-diffractive and do not spread or diffract during propagation).
Truong is silent regarding wherein the light sheet is formed from and/or comprises an Airy beam and/or a parabolic beam (Truong  teaches a Bessel beam, paragraph [0075]).
However, Li teaches a method of generating a light beam (abstract) including wherein the light sheet is formed from and/or comprises an Airy beam and/or a parabolic beam (paragraphs [0038]-[0039] teaches the substitution of Bessel and Airy beams).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Truong with the teaching of Li by including wherein the light sheet is formed from and/or comprises an Airy beam and/or a parabolic beam as both beams have the property of substantially little to no diffraction as the beam propagates, paragraph [0039].
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Truong and Li as applied to claim 1 above, and further in view of Hillman (US 2016/0327779).
Regarding claim 15, Truong is silent regarding wherein the illumination arrangement comprises an input GRIN lens for coupling the light sheet into a sample and the fluorescence collection arrangement comprises an output GRIN lens for collecting fluorescence emitted from the sample, wherein the input and output GRIN lenses are arranged with their respective optical axes parallel to one another and the illumination arrangement further comprises a reflector, a mirror, or a deflector for deflecting light received from the input GRIN lens towards the sample.
However, Hillman teaches a fluorescence imager (Fig. 17; paragraph [0149]) including wherein the illumination arrangement comprises an input GRIN lens (ref 1704, paragraph [0273]) for coupling the light sheet into a sample (ref 106) and the fluorescence collection arrangement comprises an output GRIN lens for collecting fluorescence emitted from the sample (ref 1716, paragraph [0274]), wherein the input and output GRIN lenses are arranged with their respective optical axes parallel to one another (as shown in Fig. 17) and the illumination arrangement further comprises a reflector, a mirror, or a deflector for deflecting light received from the input GRIN lens towards the sample (ref 1706, paragraph [0273]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Truong with the teaching of Hillman by including wherein the illumination arrangement comprises an input GRIN lens for coupling the light sheet into a sample and the fluorescence collection arrangement comprises an output GRIN lens for collecting fluorescence emitted from the sample, wherein the input and output GRIN lenses are arranged with their respective optical axes parallel to one another and the illumination arrangement further comprises a reflector, a mirror, or a deflector for deflecting light received from the input GRIN lens towards the sample in order to preserve both angle and position of light via the GRIN lens.
Regarding claim 16, Truong is silent regarding wherein the illumination arrangement comprises an input optical fiber for coupling light to the input GRIN lens and the fluorescence collection arrangement comprises an output optical fiber for receiving light from the output GRIN lens, and wherein the input and output fibers are arranged side-by-side.
However, Hillman teaches a fluorescence imager (Fig. 17; paragraph [0149]) including wherein the illumination arrangement comprises an input optical fiber (paragraph [0273]) for coupling light to the input GRIN lens (ref 1704, paragraph [0273]) and the fluorescence collection arrangement comprises an output optical fiber for receiving light from the output GRIN lens (ref 1716, paragraph [0274]), 
Furthermore, it would be obvious to include and wherein the input and output fibers are arranged side-by-side as it has been held that when the position of an element does not modify the operation of the device, ordinary skill is involved.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  In this case, one would be motivated to have the claimed position to make a compact design.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Truong with the teaching of Hillman by including However, Hillman teaches a fluorescence imager including wherein the illumination arrangement comprises an input optical fiber for coupling light to the input GRIN lens and the fluorescence collection arrangement comprises an output optical fiber for receiving light from the output GRIN lens in order to preserve both angle and position of light via the GRIN lens.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Truong and Li as applied to claim 1 above, and further in view of Weida et al. (US 2014/0253714), hereinafter “Weida”.
Regarding claim 22, Truong is silent regarding wherein the illumination arrangement comprises an optical source, and wherein the optical source is tuneable.
However, Weida teaches an imaging microscope (abstract) including wherein the illumination arrangement comprises an optical source, and wherein the optical source is tuneable (paragraph [0068]-[0069]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Truong with the teaching of Weida by including wherein the illumination arrangement comprises an optical source, and wherein the optical source is tuneable in order to provide enough intensity to overcome background noise.
Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Truong and Li as applied to claim 1 above, and further in view of Bahlman et al. (US 2007/0057211), hereinafter “Bahlman”.
Regarding claim 25, Truong is silent regarding wherein the illumination arrangement comprises a pulse compression arrangement for compressing the optical pulses.
However, Bahlman teaches multi-photon microscope (abstract) including wherein the illumination arrangement comprises a pulse compression arrangement for compressing the optical pulses (ref 102B, paragraph [0099])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the  system of Truong with the teaching of Bahlman by including wherein the illumination arrangement comprises a pulse compression arrangement for compressing the optical pulses in order to obtain a short laser pulse in the focus of the objective lens (paragraph [0094]).
Regarding claim 26, Truong is silent regarding wherein the pulse compression arrangement comprises at least one of: one or more elements or components for providing anomalous dispersion; or one or more elements or components for providing normal dispersion.
However, Bahlman teaches multi-photon microscope (abstract) including wherein the pulse compression arrangement comprises at least one of: one or more elements or components for providing anomalous dispersion; or one or more elements or components for providing normal dispersion (ref 102B, paragraph [0099])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the  system of Truong with the teaching of Bahlman by including wherein the pulse compression arrangement comprises at least one of: one or more elements or components for providing anomalous dispersion; or one or more elements or components for providing normal dispersion in order to obtain a short laser pulse in the focus of the objective lens (paragraph [0094]).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Truong and Li as applied to claim 1 above, and further in view of Horton, Nicholas G., et al. "In vivo three-photon microscopy of subcortical structures within an intact mouse brain." Nature photonics 7.3 (2013): 205-209, hereinafter “Horton”.
Regarding claim 28, Truong is silent regarding wherein the illumination arrangement comprises an optical source, and wherein the illumination arrangement comprises a wavelength conversion element or component for converting or adjusting a wavelength of light generated by the optical source.
However, Horton teaches a multi-photon microscope (abstract) including wherein the illumination arrangement comprises an optical source, and wherein the illumination arrangement comprises a wavelength conversion element or component for converting or adjusting a wavelength of light generated by the optical source (photonic crystal rod, page 2, last paragraph).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Truong with the teaching of Horton by including wherein the illumination arrangement comprises an optical source, and wherein the illumination arrangement comprises a wavelength conversion element or component for converting or adjusting a wavelength of light generated by the optical source for the generation of high soliton pulse energy for multi photon excitation, as taught by Horton.
Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Truong and Li as applied to claims 1, 19 and 31 above, and further in view of Ichihara et al. (US 2019/0129278), hereinafter “Ichihara”.
Regarding claim 32, Truong teaches wherein the light sheet is configured for three-photon excitation (paragraphs [0009], [0012], [0019], [0056], [0083]) but is silent regarding excitation of a green fluorescent protein or a red fluorescent protein and/or wherein the light sheet is configured for three-photon excitation of NADH or a flavin.
However, Ichihara teaches multiphoton excitation (abstract, paragraph [0141]) including excitation of a green fluorescent protein or a red fluorescent protein and/or wherein the light sheet is configured for three-photon excitation of NADH or a flavin (paragraphs [0142], [0147]-[0150]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Truong with the teaching of Ichihara by including excitation of a green fluorescent protein or a red fluorescent protein and/or wherein the light sheet is configured for three-photon excitation of NADH or a flavin as a green fluorescent protein is a novel marker gene product, which is readily detectable using techniques of fluorescence.
Regarding claim 33, Truong teaches wherein the light sheet is configured for three-photon excitation (paragraphs [0009], [0012], [0019], [0056], [0083]) but is silent regarding excitation of a green fluorescent protein or a red fluorescent protein and/or wherein the light sheet is configured for three-photon excitation of NADH or a flavin.
However, Ichihara teaches multiphoton excitation (abstract, paragraph [0141]) including excitation of a green fluorescent protein or a red fluorescent protein and/or wherein the light sheet is configured for three-photon excitation of NADH or a flavin (paragraphs [0142], [0147]-[0150]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Truong with the teaching of Ichihara by including excitation of a green fluorescent protein or a red fluorescent protein and/or wherein the light sheet is configured for three-photon excitation of NADH or a flavin as a green fluorescent protein is a novel marker gene product, which is readily detectable using techniques of fluorescence.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC J BOLOGNA whose telephone number is (571)272-9282. The examiner can normally be reached Monday - Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877